Exhibit 10

NINTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), made and entered into as of February 20, 2014 (the “Ninth
Amendment Closing Date”), is by and among The Dolan Company, a Delaware
corporation (“Dolan”), as a Borrower and as the Borrowers’ Agent, the
Subsidiaries of Dolan from time to time party to the Credit Agreement defined
below (together with Dolan, the “Borrowers”), the Lenders from time to time
party to the Credit Agreement, and U.S. Bank National Association, a national
banking association (“USBNA”), as LC Issuer, Swing Line Lender and
Administrative Agent.

RECITALS

A. The Borrowers’ Agent, the Borrowers, the Lenders and the Administrative Agent
are parties to that certain Third Amended and Restated Credit Agreement dated as
of December 6, 2010, as amended by the Omnibus Reaffirmation and Amendment
Agreement dated as of January 31, 2011, the First Amendment to Third Amended and
Restated Credit Agreement dated as of September 30, 2011, the Second Amendment
to Third Amended and Restated Credit Agreement dated as of March 6, 2012, the
Third Amendment to Third Amended and Restated Credit Agreement dated as of
October 5, 2012, the Fourth Amendment to Third Amended and Restated Credit
Agreement dated as of January 22, 2013, the Waiver and Fifth Amendment to Third
Amended and Restated Credit Agreement dated as of July 8, 2013, the Consent,
Waiver and Sixth Amendment to Third Amended and Restated Credit Agreement dated
as of October 31, 2013, the Limited Waiver, Consent and Seventh Amendment to
Third Amended and Restated Credit Agreement dated as of January 7, 2014, and the
Limited Waiver, Consent and Eighth Amendment to Third Amended and Restated
Credit Agreement dated as of February 13, 2014 (as further amended, supplemented
or modified from time to time, the “Credit Agreement”).

B. The Borrowers have requested amendments to the Credit Agreement.

C. The Lenders are willing to amend certain provisions of the Credit Agreement,
in each case on and subject to the terms of this Amendment.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:

Section 1. Capitalized Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement,
unless the context shall otherwise require.

Section 2. Amendment. Subject only to the terms of Section 5, the Credit
Agreement is hereby amended as follows:



--------------------------------------------------------------------------------

2.1. Milestones. Section 6.35 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“6.35. Milestones. Borrowers shall (a) on or prior to February 28, 2014 enter
into a term sheet with the Required Lenders providing for the Proposed
Restructuring that has been approved by the Board of Directors of the Borrowers’
Agent, in a form satisfactory to the Required Lenders in their sole discretion,
and (b) thereafter, comply in all material respects with the agreements set
forth in such term sheet and any agreements implementing the same. DiscoverReady
shall, within five (5) Business Days after the Eighth Amendment Closing Date,
appoint an interim chief financial officer at DiscoverReady that must be
satisfactory to the Required Lenders in their sole discretion.”

Section 3. [Reserved.]

Section 4. [Reserved.]

Section 5. Conditions to Effectiveness. This Amendment will be effective as of
the Ninth Amendment Closing Date, subject to the execution and delivery of this
Amendment by the Borrowers and the Required Lenders.

Section 6. Release, Representations, Warranties, Authority, No Adverse Claim.

6.1. Release of Claims. The Borrowers, for themselves and on behalf of their
legal representatives, successors, and assigns, hereby (a) expressly waive,
release, and relinquish the Administrative Agent, each of the Lenders and
Bayside from any and all claims, offsets, defenses, affirmative defenses, and
counterclaims of any kind or nature whatsoever that the Borrowers have asserted,
or might assert, against the Administrative Agent, the Lenders or Bayside with
respect to the Obligations, the Credit Agreement (including as amended by this
Amendment), and any other Loan Document, in each case arising on or before the
date hereof, such waiver and release being with full knowledge and understanding
of the circumstances and effect thereof other than claims, offset, defenses,
affirmative defenses and counterclaims arising as a result of such Peron’s bad
faith, willful misconduct or gross negligence, and (b) expressly covenant and
agree never to institute, cause to be instituted, or continue prosecution of any
suit or other form of action or proceeding of any kind or nature whatsoever
against the Administrative Agent, the Lenders or Bayside by reason of or in
connection with any of the foregoing matters, claims, or causes of action.

6.2. No Waiver. The execution of this Amendment and acceptance of any documents
related hereto shall not be deemed to be a waiver of any Default or Event of
Default under the Credit Agreement, or breach, default, or event of default
under any Security Document or other document held by the Administrative Agent
or the Lenders, whether or not known to the Administrative Agent or the Lenders
and whether or not existing on the date of this Amendment.

6.3. Reassertion of Representations and Warranties, No Default. Each Borrower
hereby represents that on and as of the date hereof and after giving effect to
this

 

2



--------------------------------------------------------------------------------

Amendment (a) the representations and warranties contained in the Credit
Agreement, other than those set forth in Sections 5.6 and 5.18 of the Credit
Agreement, are true, correct and complete in all material respects as of the
date hereof as though made on and as of such date, except in respect of the
Existing Defaults (as defined in the Eighth Amendment) and except for changes
permitted by the terms of the Credit Agreement and except for representations
and warranties made as of a specific earlier date, which shall be true and
correct in all material respects as of such earlier date, and (b) there will
exist no Default or Event of Default under the Credit Agreement as amended by
the Amendment Documents on such date that has not been waived by the Lenders.
With respect to any request for Revolving Loans made between the Ninth Amendment
Closing Date and the Waiver Termination Date (as defined in the Eighth
Amendment), (i) the Borrowers shall be deemed to make the representation set
forth in Section 5.6 of the Credit Agreement only from the Ninth Amendment
Closing Date, and (ii) the Borrowers shall not be deemed to make the
representation set forth in Section 5.18 of the Credit Agreement.

6.4. Authority, No Conflict, No Consent Required. Each Borrower represents and
warrants that such Borrower has the power and legal right and authority to enter
into this Amendment and any other instrument or agreement executed by such
Borrower in connection with this Amendment (the “Amendment Documents”) and has
duly authorized as appropriate the execution and delivery of the Amendment
Documents and other agreements and documents executed and delivered by such
Borrower in connection herewith or therewith by proper corporate action, and
none of the Amendment Documents nor the agreements contained herein or therein
contravenes or constitutes a default under (i) any agreement, instrument or
indenture to which such Borrower is a party or a signatory or by which it or any
of its properties may be bound, which breach or default could reasonably be
expected to have a Material Adverse Effect, (ii) a provision of such Borrower’s
constituent documents or (iii) requirement of law in any material respect, or
result in the imposition of any Lien on any of its property under any agreement
binding on or applicable to such Borrower or any of its property except, if any,
in favor of the Lenders. Each Borrower represents and warrants that no consent,
approval or authorization of or registration or declaration with any Person,
including but not limited to any governmental authority, is required in
connection with the execution and delivery by such Borrower of the Amendment
Documents or other agreements and documents executed and delivered by such
Borrower in connection therewith or the performance of obligations of such
Borrower therein described, except for those which such Borrower has obtained or
provided.

6.5. No Adverse Claim. Each Borrower warrants, acknowledges and agrees that no
events have taken place and no circumstances exist at the date hereof which
would give such Borrower a basis to assert a defense, offset or counterclaim to
any claim of the Lenders with respect to the Obligations.

Section 7. Limited Purpose Amendment. Notwithstanding anything contained herein,
this Amendment (a) is a limited amendment, (b) is effective only with respect to
the specific instance and the specific purpose for which it is given, (c) shall
not be effective for any other purpose, and (d) does not constitute the basis
for a waiver and, except as expressly set forth

 

3



--------------------------------------------------------------------------------

in Section 2 of this Amendment, does not constitute an amendment of any of the
provisions of the Credit Agreement. Except as expressly provided in Section 2 of
this Amendment, (i) all of the terms and conditions of the Credit Agreement
remain in full force and effect and none of such terms and conditions are, or
shall be construed as, otherwise amended or modified, and (ii) nothing in this
Amendment shall constitute a waiver by the Lenders of any Default or Event of
Default, or of any right, power or remedy available to the Lenders under the
Credit Agreement or any other Loan Document, whether any such defaults, rights,
powers or remedies presently exist or arise in the future.

Section 8. Affirmation of Credit Agreement, Further References, Affirmation of
Security Interest. The Lenders and the Borrowers each acknowledge and affirm
that the Credit Agreement, as amended by this Amendment, is hereby ratified and
confirmed in all respects and all terms, conditions and provisions of the Credit
Agreement, except as amended by this Amendment (excluding the representations
set forth in Section 5.6 and 5.18), shall remain unmodified and in full force
and effect. All references in any document or instrument to the Credit Agreement
are hereby amended and shall refer to the Credit Agreement as amended by this
Amendment. Each Borrower confirms to the Lenders that the Obligations are and
continue to be secured by the security interest granted by the Borrowers in
favor of the Administrative Agent under the Collateral Documents, and all of the
terms, conditions, provisions, agreements, requirements, promises, obligations,
duties, covenants and representations of the Borrowers under such documents and
any and all other documents and agreements entered into with respect to the
obligations under the Credit Agreement, as amended or waived by this Amendment,
are incorporated herein by reference and are hereby ratified and affirmed in all
respects by the Borrowers (excluding the representations set forth in
Section 5.6 and 5.18).

Section 9. Merger and Integration, Superseding Effect. This Amendment and the
other Amendment Documents, from and after the date hereof, embodies the entire
agreement and understanding between the parties hereto and supersedes and has
merged into this Amendment and the fee letter, all prior oral and written
agreements on the same subjects by and between the parties hereto with the
effect that this Amendment and the fee letter shall control with respect to the
specific subjects hereof and thereof.

Section 10. Severability. Whenever possible, each provision of this Amendment
and the fee letter and any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto shall be
interpreted in such manner as to be effective, valid and enforceable under the
applicable law of any jurisdiction, but, if any provision of this Amendment, the
fee letter or any other statement, instrument or transaction contemplated hereby
or thereby or relating hereto or thereto shall be held to be prohibited, invalid
or unenforceable under the applicable law, such provision shall be ineffective
in such jurisdiction only to the extent of such prohibition, invalidity or
unenforceability, without invalidating or rendering unenforceable the remainder
of such provision or the remaining provisions of this Amendment, the fee letter
or any other statement, instrument or transaction contemplated hereby or thereby
or relating hereto or thereto in such jurisdiction, or affecting the
effectiveness, validity or enforceability of such provision in any other
jurisdiction.

 

4



--------------------------------------------------------------------------------

Section 11. Successors. This Amendment shall be binding upon the Borrowers and
the Lenders and their respective successors and assigns, and shall inure to the
benefit of the Borrowers and the Lenders and the successors and assigns of the
Lenders.

Section 12. Expenses. As provided in Section 9.6 of the Credit Agreement (as
amended hereby), the Borrowers agree to pay or reimburse the Administrative
Agent and Bayside, upon execution of this Amendment, for all invoiced reasonable
out-of-pocket expenses paid or incurred by the Administrative Agent or Bayside.

Section 13. Headings. The headings of various sections of this Amendment have
been inserted for reference only and shall not be deemed to be a part of this
Amendment.

Section 14. Counterparts. This Amendment and any other Amendment Document may be
executed in several counterparts as deemed necessary or convenient, each of
which, when so executed, shall be deemed an original, provided that all such
counterparts shall be regarded as one and the same document, and any party to
the Amendment or any other Amendment Document may execute any such agreement by
executing a counterpart of such agreement. Signature pages delivered by
facsimile or other electronic transmission (including by email in .pdf format)
shall be considered original signatures hereto, all of which shall be equally
valid.

Section 15. Governing Law. THE AMENDMENT DOCUMENTS SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF
LAW PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS, THEIR HOLDING COMPANIES AND THEIR AFFILIATES.

[The next page is the signature page.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, parties hereto have executed this Amendment as of the date
first above written.

 

THE DOLAN COMPANY By:   /s/ Vicki J. Duncomb Name:   Vicki J. Duncomb Title:  
Chief Financial Officer

DAILY JOURNAL OF COMMERCE, INC.

DAILY REPORTER PUBLISHING COMPANY

DOLAN DLN LLC

DOLAN PUBLISHING COMPANY

DOLAN PUBLISHING FINANCE COMPANY

NOPG, L.L.C.

By:   /s/ Scott J. Pollei Name:   Scott J. Pollei Title:   Vice President, CFO &
Treasurer DISCOVERREADY LLC By:   /s/ Scott J. Pollei Name:   Scott J. Pollei
Title:   Vice President, Secretary & Treasurer AMERICAN PROCESSING COMPANY, LLC
By:   Dolan APC LLC, its Managing Member By:   /s/ Scott J. Pollei Name:   Scott
J. Pollei Title:   Vice President

[Signature Page to Ninth Amendment to

Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

THE DAILY RECORD COMPANY, LLC IDAHO BUSINESS REVIEW, LLC THE JOURNAL RECORD
PUBLISHING CO., LLC LAWYER’S WEEKLY, LLC LONG ISLAND BUSINESS NEWS, LLC MISSOURI
LAWYERS MEDIA, LLC NEW ORLEANS PUBLISHING GROUP, L.L.C. DATASTREAM CONTENT
SOLUTIONS, LLC LEGISLATIVE INFORMATION SERVICES OF AMERICA, LLC FINANCE AND
COMMERCE, INC. DOLAN MEDIA HOLDING COMPANY COUNSEL PRESS, LLC DOLAN APC LLC
ASSURE 360, LLC By:   /s/ Scott J. Pollei Name:   Scott J. Pollei Title:   Vice
President ARIZONA NEWS SERVICE, LLC FEDERAL NEWS SERVICE LLC NATIONAL DEFAULT
EXCHANGE HOLDINGS, LLC By:   /s/ Scott J. Pollei Name:   Scott J. Pollei Title:
  Vice President & Secretary

 

[Signature Page to Ninth Amendment to

Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

 

GRACE BAY HOLDINGS II, LLC By:   /s/ Richard H. Siegel Name:   Richard H. Siegel
Title:   Vice President and General Counsel

 

[Signature Page to Ninth Amendment to

Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A. By:   /s/ Jonathan Barnes Name:   Jonathan Barnes Title:  
Vice President

 

[Signature Page to Ninth Amendment to

Third Amended and Restated Credit Agreement]